104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Douglas V. SHERRY, Appellant,v.John E. RYAN, as Deputy and Chief Executive Officer,Resolution Trust Corporation, a Federal GovernmentAgency;  William J. Everette, ProgramManager, Minority & Woman'sPrograms, Appellees.
No. 96-2408.
United States Court of Appeals, Eighth Circuit.
Argued Dec. 16, 1996.Decided Dec. 24, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Douglas V. Sherry appeals from the district court's order1 granting defendants' motion to dismiss for lack of subject matter jurisdiction and for failure to state a claim in Sherry's employment discrimination action.  After carefully reviewing the record, and Sherry's arguments on appeal, we conclude the district court's rulings were clearly correct, and an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri